Banke, Judge.
This lawsuit arises from a dispute on a contract for the sale of land. At closing on the land sale contract, Mr. McCrackin, seller of the land, showed concern that social security supplemental income checks to him and his wife would be terminated if the land sale was completed. The purchaser of the land and her attorney, Mr. Clay, thereupon signed an agreement to the effect that if the checks were cancelled as a direct result of the land sale that they would be responsible for making such payments *745during the lives of McCrackin and his wife. Upon receiving this agreement, McCrackin executed the deed for the land in question. After consummation of the land sale, McCrackin reported the sale to the United States Department of Health, Education and Welfare, Social Security Administration for Supplemental Social Security Income, and the monthly income was terminated. Appeal is from grant of summary judgment in favor of defendant Clay in McCrackin’s suit to enforce the agreement to underwrite the loss of the supplemental social security income. Held:
Submitted May 2, 1979
Decided October 16, 1979
Robert F. Oliver, for appellants.
Dennis T. Cathey, Alex McLennan, for appellees.
The court properly granted summary judgment. The additional agreement was without consideration. "An agreement on the part of one to do what he is already legally bound to do is not a sufficient consideration for the promise of another.” Johnson v. Hinson, 188 Ga. 639, 644 (4 SE2d 561) (1939); Holliday & Co. v. Poole, 77 Ga. 159 (1886). The only thing received by the purchaser as a result of the subsequent agreement was the seller’s signature on the deed at closing. As this was already required by the land sale contract, the subsequent agreement was "a nudum pactum and void as having no consideration to support the promise.” Davis & Co. v. Morgan, 117 Ga. 504, 505 (43 SE 732) (1903).

Judgment affirmed.


Deen, C. J., Quillian, P. J., Underwood and Carley, JJ., concur. Shulman, J., concurs in the judgment only. McMurray, P. J., Smith and Birdsong, JJ., dissent.